      8:20-cv-00079-JFB-MDN Doc # 23 Filed: 10/21/20 Page 1 of 2 - Page ID # 76




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

    MOLLY BLAZEK, Conservator of Sam J.
    Teeters; and SAM J. TEETERS,
                                                                                         8:20CV79
                             Plaintiffs,

          vs.                                                                    AMENDED
                                                                          CASE PROGRESSION ORDER
    SHARED SERVICES SYSTEMS, INC., and
    NEBRASKA METHODIST HEALTH
    SYSTEM, INC.,

                             Defendants.

        This matter comes before the Court on the parties’ Joint Motion to Amend Case
Progression Order (Filing No. 22). After review of the parties’ motion, the Court finds good cause
to grant the requested extensions. Accordingly,

        IT IS ORDERED that the Joint Motion to Amend Case Progression Order (Filing No. 22)
is granted, and the case progression order is amended as follows:

                1)   The deadlines for completing expert disclosures1 for all experts expected to testify
                     at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
                     experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiffs:                   November 23, 2020
                            For the defendants:                   December 21, 2020
                            Plaintiffs’ rebuttal:                 January 15, 2021

                2)   The deposition deadline, including but not limited to depositions for oral
                     testimony only under Rule 45, is February 15, 2021.

                3)   The deadline for completing written discovery under Rules 33, 34, 36 and 45 of
                     the Federal Rules of Civil Procedure is February 15, 2021. Motions to compel
                     written discovery under Rules 33, 34, 36 and 45 must be filed by March 1, 2021.

                     Note: A motion to compel, to quash, or for a disputed protective order shall not
                     be filed without first contacting the chambers of the undersigned magistrate judge
                     on or before the motion to compel deadline to set a conference to discuss the
                     parties’ dispute, and after being granted leave to do so by the Court.



1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
8:20-cv-00079-JFB-MDN Doc # 23 Filed: 10/21/20 Page 2 of 2 - Page ID # 77




      4)    The status conference scheduled for December 4, 2020, is cancelled. A planning
            conference to discuss dispositive motions, the pretrial conference and trial dates,
            and settlement status will be held with the undersigned magistrate judge on
            March 1, 2021, at 9:00 a.m. by telephone. Counsel shall use the conferencing
            instructions assigned to this case to participate in the conference.

      5)    The deadline for filing motions to exclude testimony on Daubert and related
            grounds is March 26, 2021.

      6)    The deadline for filing motions to dismiss and motions for summary judgment is
            March 26, 2021.

      7)    The parties shall comply with all other stipulations and agreements recited in their
            Rule 26(f) planning report that are not inconsistent with this order.

      8)    All requests for changes of deadlines or settings established herein shall be
            directed to the undersigned magistrate judge. Such requests will not be considered
            absent a showing of due diligence in the timely progression of this case and the
            recent development of circumstances, unanticipated prior to the filing of the
            motion, which require that additional time be allowed.


   Dated this 21st day of October, 2020.
                                                 BY THE COURT:

                                                 s/Michael D. Nelson
                                                 United States Magistrate Judge
